DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okahira (WO2007/015437, hereinafter Okahira).
	The examiner is relying upon a translation, and has provided a copy to the applicant.  
	With respect to Claim 1, Okahira discloses a method for quantitative analysis of monomers in a photoresist (PR) binder [para 3] obtained by polymerization [para 6] of two or more monomers, comprising: (1) preparing a binder [para 3] as a standard obtained by polymerization of same kind of monomers as those comprised in the PR binder; (2) subjecting each of the standard prepared in the step (1) and the PR binder into Py-GC/MS analysis [para 102]; and (3) normalizing the analysis results of the step (2) to determine weight ratios [para 60] of the two or more monomers in the PR binder.

	With respect to Claim 3, Okahira discloses that the monomers in the PR binder are two or more monomers selected from the group consisting of ethyl hexyl acrylate (EHA), butyl acrylate (BA), methyl acrylate (MA), ethyl acrylate (EA), ethyl hexyl methacrylate (EHMA), butyl methacrylate (BMA), methyl methacrylate (MMA), ethyl methacrylate (EMA), benzyl methacrylate (BzMA), N-phenylmaleimide (N-PMI), styrene, lauryl methacrylate (LMA), cyclohexyl methacrylate (CHMA), methyl methacrylate (MMA), and 2-hydroxypropane-1,3-diyl bis(2-methylacrylate) (reactive methacrylate, RMA).  See para 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okahira in view of Chappel et al. (U.S. Publciation No. 2002/0062496, hereinafter Chappel).
	With respect to Claim 4, Okahira does not mention what temperature is needed for the Py-GC/MS analysis.  Note that the required pyrolysis temperature depends upon the material being pyrolyzed.  
	Chappel shows pyrolysis at 500° C, see para 163 and para 140 for polyacrylate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Okahira’s Py-GC/MS analysis would be performed at 500° C for the benefit of fully pyrolyzing polyacrylate.

	With respect to Claim 5, Okahira does not mention what temperature is needed for the Py-GC/MS analysis.  Note that the required pyrolysis temperature depends upon the material being pyrolyzed.  
	Chappel shows wherein during the performing of the Py-GC/MS analysis, a GC oven temperature for is maintained at 40° C. for 10 minutes, and then increased to 280° C. at a rate of 5° C./min, and finally maintained at 280° C. for 5 minutes.
	 A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05-I. 

2144.05-I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").


"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2006193479 shows another example of acrylic resin needing to be 500° C for depolymerization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855